

 S1461 ENR: To provide for the extension of the enforcement instruction on supervision requirements for outpatient therapeutic services in critical access and small rural hospitals through 2015.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 1461IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the extension of the enforcement instruction on supervision requirements for
			 outpatient therapeutic services in critical access and small rural
			 hospitals through 2015.1.Extension of enforcement instruction on supervision requirements for outpatient therapeutic
 services in critical access and small rural hospitals through 2015Section 1 of Public Law 113–198 is amended—(1)in the section heading, by inserting and 2015 after 2014; and(2)by striking calendar year 2014 and inserting calendar years 2014 and 2015.Speaker of the House of RepresentativesVice President of the United States and President of the Senate